Citation Nr: 0945152	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of 
cervical strain.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1981 
to April 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for residuals of cervical strain or for 
left shoulder pain.  The decision also denied service 
connection for residuals of a right shoulder injury.  

With respect to reopening previously denied service 
connection claims, the Veteran submitted a claim for service 
connection for the neck and left shoulder in May 1985.  That 
claim was denied by RO decision dated August 5, 1985.  The 
date of the mailing of the notification of that decision 
cannot be ascertained, as no notice letter is in the claims 
file.  

Although the RO later found that the August 1985 rating 
decision became final for lack of an appeal, the Board does 
not agree.  In June 1986, which is within the appeal period 
of the August 1985 decision, if indeed the August 1985 
decision was sent to the Veteran in August 1985, the Veteran 
conveyed her disagreement. 

On June 19, 1986, the Veteran and her representative 
submitted another request for service connection along with 
copies of pertinent service treatment records (STRs).  Her 
note states that this was her second attempt to file for 
compensation.  

The RO responded with a letter, dated July 31, 1986, 
informing the Veteran that her previous service connection 
claim was denied by letter dated in August 1985.  The July 
31, 1986 RO letter erroneously informed the Veteran that the 
August 1985 decision had become final because no appeal had 
been initiated within one-year.  It must be noted that this 
RO notice letter is clearly erroneous, because on the date of 
issuance of that letter, July 31, 1986, the one-year appeal 
period of the August 1985 rating decision could not have 
lapsed.  

Assuming arguendo that proper notice of the August 1985 
rating decision was sent to the Veteran and her 
representative on August 5 or later, the written submission 
for benefits received at the RO in June 1986 should be 
construed as a timely notice of disagreement (NOD) to the 
August 1985 rating decision.  In Gallegos v Gober, 14 Vet. 
App. 50 (2000), the Court stressed that 38 U.S.C.A. § 7105 
mandates that an NOD must (1) express disagreement; (2) be 
filed in writing; (3) be filed at the AOJ; (4) be filed with 
one year of the mailing date of the decision; and, (5) be 
filed by the claimant or authorized representative.  These 
stated requirements are met.  The Veteran or her 
representative properly submitted a valid, timely, written 
NOD to the August 1985 rating decision.  Because of the 
timely NOD to the August 1985 RO rating decision, that 
decision has not become final and it will not be necessary 
for the Veteran to submit new and material evidence to reopen 
the claims.  

In March 2009, the Veteran submitted additional medical 
evidence.  The RO has not had the opportunity to review this 
new evidence; however, the Veteran has waived her right to 
initial RO consideration of this evidence.  Thus, a remand 
will not be necessary for this procedural safeguard.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Service connection for any acquired right or left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The STRs reflect injury to the cervical spine in January 
1985 with months of follow-on physical therapy and neck 
treatments.  

2.  The current cervical spine-related diagnosis is cervical 
strain with disc abnormalities, multiple levels, C2 through 
C6; C5-6 disc protrusion with osteophyte; and, bilateral 
cervical radiculitis and mild cervical radiculopathy.

3.  Competent lay evidence of continuous neck-related 
symptoms since active service has been submitted.

4.  Uncontroverted medical evidence relates an in-service 
neck injury to cervical strain with disc abnormalities, 
multiple levels, C2 through C6; C5-6 disc protrusion with 
osteophyte; and, bilateral cervical radiculitis and mild 
cervical radiculopathy.


CONCLUSION OF LAW

Cervical strain with disc abnormalities, multiple levels, C2 
through C6; C5-6 disc protrusion with osteophyte; and, 
bilateral cervical radiculitis and mild cervical 
radiculopathy were incurred in active service.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting the benefit sought by the 
claimant.  Any error committed with respect to either the 
duty to notify or the duty to assist does not result in 
unfair prejudice to the claimant and need not be discussed.  





Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, she will not be afforded this 
consideration.  

The STRs reflect that the Veteran suffered a cervical neck 
strain with myospasm that required her hospitalization on 
January 8, 1985.  After two days of hospitalization, physical 
therapy and traction began.  Right scapula pain was reported 
on January 16, 1985.  On January 23, her discomfort 
increased.  By February 14, there was only occasional 
discomfort and she was released from further physical 
therapy.  

Notwithstanding the reported improvement shown on February 
14, a February 25, 1985, STR notes that a pinched neck nerve 
had been suffered in January 1985 when the Veteran had 
carried her mattress on her head.  The report notes that as 
recently as two weeks earlier left shoulder pains had begun.  
The assessment was left shoulder and neck pains and C5-6 
nerve impingement.  

A March 19, 1985, STR notes that neck pains continued.  The 
report contains an impression of neck pain leading to left 
shoulder pain; and, rule-out C5-6 nerve root compression.  

An April 1986 electromyography report of the left upper 
extremity was negative.  The Veteran reported that symptoms 
occurred only while performing strenuous work.  The 
assessment was trapezius pain--improved.  

The claims file reflects that no separation examination was 
performed.  Thus, it is not known whether the Veteran had 
continued complaints of disability at the time of separation; 
however, shortly after separation, in May 1985, the Veteran 
filed for VA benefits, reporting continued left shoulder and 
neck pains.  

A July 1985 VA compensation examination report notes that the 
Veteran reported her painful neck and shoulder.  The 
physician then noted (however questionably) that movement of 
the neck failed to elicit a complaint of pain, even after 
mentioning the Veteran's specific complaint of neck and 
shoulder pain.  The diagnosis was history of injury to the 
right shoulder and neck.  No physical finding at present.  
The physician did not address the left shoulder, which was 
the shoulder specifically claimed to be painful.  July 1985 
X-rays showed slight straightening of the cervical lordosis 
with well-maintained height of vertebral bodies and disc 
spaces.  

A September 2006 VA MRI report notes degenerative changes at 
C5-6.  A September 2006 VA outpatient treatment report notes 
a complaint of right shoulder discomfort and right arm 
paresthesias.  The Veteran reported intermittent right arm 
numbness for many years.  The assessment was muscle spasm.  

An October 2006 VA MRI report showed spondylosis and disc 
protrusion at C5-6 with disc space narrowing.  

An October 2007 VA MRI report notes C2-3 central disc 
protrusion, C3-4 and C4-5 left paracentral disc protrusion 
impinging on the ventral cervical cord, C5-6 moderate 
irregular disc bulging with spurring impinging on the ventral 
cervical cord and right neuroforaminal stenosis; and C6-7 
mild disc bulging.  C7-T1 was within normal limits.  X-rays 
showed mild cervical spine degenerative changes and narrowed 
disc space at C5-6 with osteophytes.  

While the above-mentioned VA clinical reports document the 
increasing severity of the cervical spine degeneration, none 
addresses the etiology thereof.  In February 2009, B. 
Berkowitz, M.D., examined the Veteran and reiterated her 
history of neck symptoms dating back to 1985.  The physician 
offered an impression of cervical strain with disc 
abnormalities, multiple levels, C2 through C6; C5-6 disc 
protrusion with osteophyte; and, bilateral cervical 
radiculitis and mild cervical radiculopathy.  The physician 
found a direct correlation between in-service injury and the 
current disability.  The rationale provided for this opinion 
is based on continuous symptoms since 1985 and no 
intercurrent neck injury since 1985.  

In March 2009, lay witnesses reported that the Veteran had 
neck-related complaints since separation from the Air Force.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that she has had continuous worsening of 
neck symptoms since 1985.   

In this case, the February 2009 private medical nexus opinion 
favors the claim.  This medical opinion is persuasive, as it 
is based on accurate facts and is supported by a rationale.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight); also see Reonal v. Brown, 5 Vet.App. 
458, 461 (1993) (medical opinion based upon an inaccurate 
factual premise has no probative value).  No medical evidence 
contradicts the above medical nexus opinion.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for cervical strain with disc 
abnormalities, multiple levels, C2 through C6; C5-6 disc 
protrusion with osteophyte; and, bilateral cervical 
radiculitis and mild cervical radiculopathy must therefore be 
granted.  





ORDER

Service connection for cervical strain with disc 
abnormalities, multiple levels, C2 through C6; C5-6 disc 
protrusion with osteophyte; and, bilateral cervical 
radiculitis and mild cervical radiculopathy is granted.



REMAND

While service connection for neck pathology has been granted 
above, the nature and etiology of any acquired left or right 
shoulder disorder is unclear.  

A September 2006 X-ray showed mild degenerative changes of 
the right acromioclavicular joint.  An April 2007 VA report 
notes left trapezius pain.  An October 2007 VA X-ray showed 
early left acromioclavicular degenerative disease.  The 
Veteran underwent a steroid-lidocaine injection in January 
2008 for left subacromial bursitis.    

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of right and 
left shoulder trauma from the Veteran, 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to each shoulder?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  For any shoulder diagnosis 
found unlikely to have begun during 
active service, is it at least as 
likely as not that the service-
connected cervical strain with disc 
abnormalities, multiple levels, C2 
through C6; C5-6 disc protrusion 
with osteophyte; and, bilateral 
cervical radiculitis and mild 
cervical radiculopathy has caused or 
aggravated the diagnosed shoulder 
disability?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claims.  No action by the Veteran is 
required until she receives further notice; however, the 
Veteran is advised that failure to report for examination, 
without good cause, may have adverse consequences on her 
claims.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


